Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Based on the most recent set of claims filed 02/01/22 and the interview held 02/23/22, Claims 3-11 & 13-23 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with K. David Crockett on 02/23/22.
Based on the most recent set of claims filed 02/01/22 and the interview held 02/23/22, the application has been amended as follows: 

Claim 3 has been amended as follows:
3. (Currently amended) A cannula system for accessing a target site within [[the]] a brain of a patient, said system comprising:      a cannula comprising a resiliently expandable tube, said cannula having a distal end adapted for insertion into the brain of the patient and a proximal end; [[and]] 

Claim 4 has been amended as follows:
In Line 1, a comma has been added after the number “3”.

Claim 5 has been amended as follows:
In Line 1, a comma has been added after the number “4”.

Claim 6 has been amended as follows:
In Line 1, a comma has been added after the number “4”.

Claim 7 has been amended as follows:
In Line 1, a comma has been added after the number “3”.

Claim 8 has been amended as follows:
In Line 2, the word --further-- has been added before the word “comprises”.

Claim 9 has been amended as follows:
In Line 1, a comma has been added after the number “8”.

Claim 10 has been amended as follows:
In Line 2, the word --further-- has been added before the word “comprises”.

Claim 11 has been amended as follows:
11. (Currently amended) The cannula system of claim 3, further comprising: a post disposed at the proximal end of the cannula[[,]] and extending proximally from the cannula, wherein the post is shorter than the insertion tube.

Cancel Claim 12.

Claim 17 has been amended as follows:
In Line 2, the word “may” has been replaced with the limitation --is configured to--.

Claim 18 has been amended as follows:
18. (Currently amended) The cannula system of claim 3, wherein the cannula has a diameter in the unconstrained large diameter configuration of [[about]] 6 to 60 mm and provides a hoop strength of [[about]] 3.5N when in the unconstrained large diameter configuration.
Claim 19 has been amended as follows:
19. (Currently amended) The cannula system of claim 3, wherein the cannula has a diameter in the unconstrained large diameter configuration of [[about]] 6 to 60 mm, a length of 2 to 20cm, and provides a total outward force of [[about]] 2 to 5N or 3 to 4 N.

Claim 20 has been amended as follows:
20. (Currently amended) The cannula system of claim 3, wherein the cannula has a diameter in the unconstrained large diameter configuration of [[about]] 6 to 60 mm and provides an average outward force of [[about]] 5 N/mm2.

Claim 21 has been amended as follows:
In Line 7, the word --larger-- has been added before the words “than the”.

Claim 23 has been amended as follows:
23. (Currently amended) The cannula system of claim 3, wherein the insertion tube comprises an insertion tube diameter and the extraction tube comprises an extraction tube diameter, [[and]] wherein said extraction tube diameter is larger than said insertion tube diameter.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly a cannula system for accessing a target site within a brain of a patient comprising a cannula comprising a resiliently expandable tube, said cannula having a distal end adapted for insertion into the brain of the patient and a proximal end; an insertion tube having a first length and adapted for insertion into the brain of the patient; wherein the cannula is compressible to a small diameter configuration to fit inside the insertion tube, and expandable to an unconstrained large diameter configuration; and an extraction tube that fits over the cannula, the extraction tube having a diameter smaller than the cannula in the unconstrained large diameter configuration, and there is no reasonable motivation to modify the art of record to have these features.
The closest prior art of record appears to be: Cataltepe (US PG Pub No. 2014/0142394).
Cataltepe discloses a surgical system comprising a resiliently flexible surgical sheath and an insertion mechanism for inserting the sheath into a cranial surgical tunnel, wherein the insertion mechanism comprises a multi-part sheath assembly including two arcuate rigid sheath portions disposed around an obturator having a tapered tip, the rigid sheath portions surrounding the obturator for defining a surgical pathway through surgical tissue, wherein the flexible sheath is inserted with either the obturator or with an introducer between the surgical pathway to receive endoscopic .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 

/JESSICA WEISS/Primary Examiner, Art Unit 3775